 
EXECUTION VERSION
 
Stock Purchase Agreement
 
 
by and among
 
Retrophin, Inc.
as Buyer,
 
Kyalin Biosciences, Inc.,
As the Company,
 
and
 
the Sellers party hereto
 


 
Dated: December 23, 2013
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Page
 


ARTICLE 1 SALE AND PURCHASE
1
1.1.
Sale and Purchase of Kyalin Stock.
1
1.2.
Purchase Price.
2
1.3.
Closing
4
   
ARTICLE 2 OTHER AGREEMENTS
5
2.1.
Agent.
5
2.2.
Tax Matters.
6
2.3.
Public Announcements.
7
   
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE COMPANY
7
3.1.
Organization, Good Standing and Qualification.
7
3.2.
Capitalization and Ownership.
7
3.3.
No Subsidiaries or Other Ownership Interests.
8
3.4.
Authority of the Company.
8
3.5.
No Conflicts.
8
3.6.
Consents and Approvals.
9
3.7.
Assets, Title and Condition, Absence of Undisclosed Liabilities.
9
3.8.
Compliance with Laws.
10
3.9.
Tax Returns and Reports.
10
3.10.
Litigation.
11
3.11.
Employee Benefit Plans.
11
3.12.
Contracts and Commitments.
12
3.13.
Bank and Brokerage Accounts; Powers of Attorney.
13
3.14.
Intellectual Property.
13
3.15.
Insurance.
15
3.16.
Employees
15
3.17.
Labor and Employee Relations
15
3.19.
Permits and Regulatory Filings
16
3.20.
Real Property
17
3.21.
Environmental
17
3.22.
Transactions with Affiliates
17
3.23.
No Trading in the Buyer Securities
17
3.24.
Financial Advisors
18
3.25.
Disclosure
18
   
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE SELLERS
18
4.1.
Ownership of Kyalin Stock.
18
4.2.
Existence and Authorization.
18
4.3.
No Conflicts.
19
4.4.
Investment.
19
4.5.
Brokers’ or Finders’ Fees.
19

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
 Page

   
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF THE BUYER
19
5.1.
Organization.
20
5.2.
Authorization of Transaction.
20
5.3.
Noncontravention.
20
5.4.
Compliance with Laws; Permits.
21
5.5.
Retrophin Common Stock.
21
5.6.
SEC Documents.
21
5.7.
Absence of Changes.
21
5.8.
Sufficient Funds.
21
5.9.
Brokers’ Fees.
22
   
ARTICLE 6 SURVIVAL OF REPRESENTATIONS AND WARRANTIES
22
   
ARTICLE 7 CLOSING DELIVERABLES
22
7.1.
Sellers’ Deliverables.
22
7.2.
Buyer Deliverables.
23
   
ARTICLE 8 INDEMNIFICATION
23
8.1.
Indemnification of the Buyer Indemnitees.
23
8.2.
Indemnification of Sellers Indemnitees.
24
8.3.
Limitations.
24
8.4.
Method of Asserting Claims, etc.
25
8.5.
Payment of Indemnity Claim; Set Off.
28
8.6.
Knowledge of Breach.
28
8.7.
Adverse Consequences.
28
8.8.
Exclusivity.
28
8.9.
No Implied Representations.
29
   
ARTICLE 9 NOTICES
29
   
ARTICLE 10 GENERAL
30
10.1.
Usage of Terms.
30
10.2.
Legal Representation of the Parties.
31
10.3.
Incorporation of Schedules and Exhibits; Entire Agreement.
31
10.4.
Waiver.
31
10.5.
Amendment.
31
10.6.
Counterparts.
32
10.7.
Headings
32
10.8.
Governing law.
32
10.9.
WAIVER OF JURY TRIAL.
32
10.10.
CONSENT TO JURISDICTION.
32
10.11.
Binding Effect.
32
10.12.
Expenses.
33
10.13.
Further Assurances.
33

 
 
iii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 
 Page
 
10.14.
No Third Party Beneficiary.
33
10.15.
Assignment.
33
10.16.
Character of Payments.
33
10.17.
Limitation of Liability.
34
10.18.
Trustee Capacity of Wilmington Trust.
34

Exhibits
Exhibit A  Non-Competition, Non-Solicitation and Non-Disclosure Agreement
Exhibit B   General Release
 
 
iv

--------------------------------------------------------------------------------

 


INDEX OF DEFINED TERMS
 
Acquisition
1
Adverse Consequences
28
Agent
5
Agreement
1
Asset Transfer
4
Assets
9
Business Day
2
Buyer
1
Buyer Indemnitees
25
Change in Control
3
Claim Notice
26
Closing
4
Closing Cash Consideration
2
Closing Date
4
Closing Tax Periods
6
COBRA
12
Common Stock
7
Company
1
Completion
2
Compound
2
Contractual Obligations
12
Environmental Laws
17
ERISA
10
ERISA Affiliate
11
Exchange Act
7
First Payment Transaction Expenses
2
Fundamental Representations
22
Governmental Body
9
Indemnified Party
25
Indemnifying Party
25
Indemnity Notice
27
Intellectual Property
14
Intellectual Property Licenses
14
IRS
10
Kyalin Stock
1
Law
8
Letter
1
Lien
1
Liens
1
Material
12
Non-Competition Agreement
22
Notice Period
26
Order
9
Owned Intellectual Property
13
Permits
16

 
 
v

--------------------------------------------------------------------------------

 
 
Permitted Liens
9
Person
8
Persons
8
Plan
11
Post-Closing Cash Consideration
2
Pro Rata Share
4
Purchase Price
2
Purchaser Shares
2
Retrophin Common Stock
2
RPIFT
34
RPSFT
34
Sale
4
SEC
21
SEC Documents
21
Second Payment Transaction Expenses
2
Securities Act
19
Seller
1
Sellers
1
Sellers Indemnitees
25
Tax
11
Taxes
11
Third Party Claim
26
Time-based Payments
3
Transaction Documents
18
Transaction Expenses
33
Transfer Tax
6
 
 

 
 
vi

--------------------------------------------------------------------------------

 
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT, dated as of December 23, 2013 (the “Agreement”),
is by and among Retrophin, Inc., a Delaware corporation (“Buyer”), Kyalin
Biosciences Inc., a Delaware corporation (the “Company”), and the parties set
forth on the signature pages hereto (each a “Seller,” and collectively the
“Sellers”).
 
RECITALS:
 
WHEREAS, the Company has executed and delivered a letter of intent dated
September 6, 2013 (the “Letter”), setting for the terms and conditions of the
proposed acquisition by Buyer of all of the issued and outstanding capital stock
(“Kyalin Stock”), of the Company (the “Acquisition”);
 
WHEREAS, the Sellers collectively own 100% of the issued and outstanding Kyalin
Stock; and
 
WHEREAS, the Letter contemplates the negotiation and execution of a legally
binding, written agreement setting forth the definitive terms and conditions of
the Acquisition, and the parties hereto intend that this Agreement shall
constitute the definitive agreement.
 
AGREEMENT:
 
NOW, THEREFORE, in consideration of the mutual premises, covenants and
agreements set forth herein and in reliance upon the representations and
warranties contained herein, the parties hereto covenant and agree as follows:
 
ARTICLE 1
SALE AND PURCHASE
 
1.1. Sale and Purchase of Kyalin Stock.
 
On the terms and subject to the conditions contained in this Agreement, at the
Closing, (i) the Sellers shall sell, transfer, convey, assign and deliver to the
Buyer, and the Buyer shall purchase from the Sellers, free and clear of all
liens, encumbrances, mortgages, pledges, charges, options, rights, security
interests, agreements or claims of any nature whatsoever, recorded or unrecorded
(individually a “Lien” and collectively the “Liens”), other than Permitted
Liens, all of the Sellers’ right, title and interest in and to the Kyalin Stock
owned of record and beneficially by the Sellers and (ii) in consideration of the
sale of the Kyalin Stock, Buyer shall deliver, or cause to be delivered, to the
Sellers the consideration specified in Section 1.2.
 
 
 

--------------------------------------------------------------------------------

 
 
1.2. Purchase Price.
 
(a) The aggregate purchase price for all of the Kyalin Stock shall be (1) cash
in an amount equal to (A) ########* less (B) the aggregate Transaction Expenses
set forth on Schedule 1.2(a) hereto and designated as “First Payment Transaction
Expenses”, to be delivered to Sellers at Closing according to each Seller’s Pro
Rata Share (the “Closing Cash Consideration”); (2) cash in the amount of the
aggregate Transaction Expenses set forth on Schedule 1.2(a) hereto and
designated as “First Payment Transaction Expenses”, to be delivered to the
recipients set forth thereon at Closing; (3) cash in the amount of (x) ########*
less (y) the aggregate Transaction Expenses set forth on Schedule 1.2(a) hereto
and designated as “Second Payment Transaction Expenses”, to be delivered to
Sellers on ########* (or on the next day other than Saturday, Sunday or a public
holiday on which banks are closed under the laws of the State of New York (a
“Business Day”) if such date is not a Business Day) according to each Seller’s
Pro Rata Share (the “Post-Closing Cash Consideration”); (4) cash in the amount
of the aggregate Transaction Expenses set forth on Schedule 1.2(a) hereto and
designated as “Second Payment Transaction Expenses”, to be delivered to the
recipients set forth thereon on ########* and (5) ########* of shares (the
“Purchaser Shares”) of Buyer’s common stock, par value $0.0001 per share
(“Retrophin Common Stock”), at such times and in amounts determined in such
manner as set forth below:
 
(i) ########*;
 
(ii) ########*;
 
(iii) ########*;
 
(iv) ########*; and
 
(v) ########*.
 
The Closing Cash Consideration, the Post-Closing Cash Consideration and the
Purchaser Shares shall be referred to herein collectively as the “Purchase
Price.”
 
(b) The following definitions shall apply to this Section 1.2:
 
(i) ########*.
 
(ii) “Completion” with respect to a human clinical trial means the database
lock.
 
(iii) “Compound” shall mean any drug compound that includes either of carbetocin
or oxytocin.
 
(iv) ########*.
 
(v) ########*.
 
____________________
*  ########  =   Material omitted pursuant to a request for Confidential
Treatment and submitted separately to the Commission on the date of submission
of this Current Report on Form 8-K.
 
 
2

--------------------------------------------------------------------------------

 
 
(vi) ########*.
 
(vii) ########*.
 
(c) If, pursuant to Section 1.2(a), the number of shares of Retrophin Common
Stock a Seller would be entitled to receive results in receipt of fractional
shares, the aggregate number of shares of Retrophin Common Stock the Seller is
entitled to purchase will be rounded up to the nearest whole number.
 
(d) If, at any time that Purchaser Shares are issuable to the Sellers hereunder,
(i) adequate current public information with respect to Buyer is not available
(as determined by Rule 144(c), promulgated under the Securities Act, or any
successor rule thereto) and does not become so available within thirty days
after the date such Purchaser Shares first become issuable, or (ii) Buyer is not
then subject to the reporting requirements of section 13 or 15(d) of the
Exchange Act, Buyer shall, instead of issuing such Purchaser Shares, issue to
each Seller one half (1/2) of the number of Purchaser Shares required to be
issued under this Agreement and pay each Seller, in cash, the other one half
(1/2) of the dollar amount that would otherwise be issued in Purchaser
Shares.  By way of an example, if on the date that issuance of Purchaser Shares
is due under Section 1(a)(iii) hereof, either of the conditions set forth in the
first sentence of this Section 1(a)(d) is met, then (1) Buyer shall issue to
each Seller his, her or its Pro Rata Share of a number of shares of Retrophin
Common Stock determined by dividing ########* by ########* and (2) Buyer shall
pay the Sellers cash in the amount of ########* according to each Seller’s Pro
Rata Share.
 
(e) In the event of changes in the outstanding Common Stock of the Buyer by
reason of stock dividends, split-ups, recapitalizations, reclassifications,
combinations, mergers or exchanges of shares, separations, reorganizations,
liquidations, or the like, the number, class, and kind of shares to be issued to
the Sellers pursuant to this Section 1.2 shall be proportionately adjusted to
give the Sellers, on the applicable issuance date, the total number, class, and
kind of shares as the Seller would have owned had the shares been issued prior
to the event and had the Seller continued to hold such shares until after the
event requiring such adjustment.  Buyer shall provide prompt written notice to
each Seller of any such adjustment, including the total number, class, and kind
of shares issuable and showing in reasonable detail the facts on which that
adjustment is based.  All adjustments under this Section 1.2(e) shall be made
cumulatively and successively whenever an event requiring any such adjustment
occurs.
 
(f) Notwithstanding anything to the contrary herein, in the event of any Sale or
Asset Transfer of Buyer following the Closing Date (any such transaction a
“Change in Control”), payment of the Closing Cash Consideration and Post-Closing
Cash Consideration, to the extent not already paid to the Sellers, the issuances
of Retrophin Common Stock issuable pursuant to ########*, to the extent not
already issued hereunder, and the payment of any cash consideration required
under Section 1(a)(i) and Section 1(a)(ii), after giving effect to the
adjustments required by Section 1(d) and to the extent not already paid
(collectively the “Time-based Payments”), shall be accelerated and shall be due
and payable or issuable, as the case may be, to the Sellers as of immediately
prior to the effective date of such Change in Control.  For the purposes of this
Section 1.2(f), “Sale” shall mean (A) any consolidation or merger of Buyer with
or into any other corporation or other entity or person (other than the
Company), or any other corporate reorganization, other than any such
consolidation, merger or reorganization in which the stockholders of Buyer
immediately prior to such consolidation, merger or reorganization, continue to
hold at least a majority of the voting power of the surviving entity in
substantially the same proportions (or, if the surviving entity is a wholly
owned subsidiary, its parent) immediately after such consolidation, merger or
reorganization; and “Asset Transfer” shall mean the sale, lease, exclusive
license or other disposition (except pursuant to this agreement) of all or
substantially all of the Assets of the Company as of the Closing Date, unless
the acquirer of such assets expressly undertakes to perform the obligations of
the Buyer hereunder.   Notwithstanding anything to the contrary herein, in no
event shall any Sale or Asset Transfer in which Martin Shkreli serves as
principal executive officer of the acquiring or surviving entity immediately
after the consummation thereof constitute a Change of Control.
 
____________________ 
* ########  =   Material omitted pursuant to a request for Confidential
Treatment and submitted separately to the Commission on the date of submission
of this Current Report on Form 8-K.
 
 
3

--------------------------------------------------------------------------------

 
 
1.3. Closing
 
(a) Closing. Assuming the proper execution and delivery of all of the documents
set forth in this Section 1.3, the closing of the transactions contemplated
hereby (the “Closing”) shall take place simultaneously with the execution and
delivery of this Agreement, and the date and time of the completion of the
foregoing shall be deemed the “Closing Date.”  The Closing shall take place via
the electronic exchange of documents and signatures.  The parties acknowledge
and agree that (i) all proceedings at the Closing shall be deemed to be taken
and all documents to be executed and delivered by all parties at the Closing
shall be deemed to have been taken and executed simultaneously, and no
proceedings shall be deemed taken nor any documents executed or delivered until
all have been taken, executed or delivered, and (ii) that the Closing shall be
deemed to have taken place at the offices of Olshan Frome Wolosky LLP, located
at Park Avenue Tower, 65 East 55th Street, New York, New York 10022, at 12:01
a.m., prevailing Eastern time, on the Closing Date.
 
(b) Closing Transactions.  On the terms and subject to the conditions set forth
in this Agreement, the parties shall consummate the following closing
transactions at the Closing:
 
(i) The Company shall deliver or cause to be delivered to Buyer the documents
referred to in Section 7.1;
 
(ii) the Buyer shall deliver to Agent the documents referred to in Section 7.2;
 
(iii) The Buyer shall deliver to each Seller by wire transfer of immediately
available funds to the account designated by such Seller the proportionate share
of the Closing Cash Consideration determined based on the number of shares of
Kyalin Stock owned by such Seller to the aggregate number of shares of Kyalin
Stocked owned by all Sellers (the “Pro Rata Share”); and
 
(iv) The Buyer shall pay the Transaction Expenses set forth on Schedule 1.2(a)
and designated as “First Payment Transaction Expenses” according to the wire
transfer or check delivery instructions provided by the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
OTHER AGREEMENTS
 
2.1. Agent.
 
(a) Each of the Sellers hereby authorizes, directs and appoints Dr. Srinivas Rao
(the “Agent”) to act as sole and exclusive agent, attorney-in-fact and
representative of each Seller with respect to all matters arising under, in
connection with or relating to this Agreement, including, without limitation,
(i) determining, giving and receiving notices and processes under this
Agreement, (ii) performing the rights and duties expressly assigned to the Agent
hereunder, and (iii) taking all actions and incurring all expenses as the Agent
shall reasonably deem necessary or prudent in connection with any of the
foregoing, all on such terms and in such manner as he deems appropriate in
Agent’s sole and absolute discretion. Any such actions taken, exercises of
rights, power or authority, and any decision, determination, waiver, amendment
or agreement made by the Agent consistent herewith, shall be absolutely and
irrevocably binding on each Seller as if such Seller personally had taken such
action, exercised such rights, power or authority or made such decision,
determination, waiver, amendment or agreement in such Seller’s individual
capacity, and no Seller shall have the right to object, dissent, protest or
otherwise contest the same.  Any action required to be taken by a Seller
hereunder or any such action which a Seller, at his, her or its election, has
the right to take hereunder, shall be taken only and exclusively by the Agent
and no Seller acting on his own shall be entitled to take any such action;
provided that Agent shall not have the authority to: (1) change the obligations
of any Seller under Article 8 of this Agreement; (2) change the definition of
Pro Rata Share or the manner in which it is calculated; (3) amend or terminate
this Agreement (including pursuant to Sections 10.4 and 10.5) if the effect of
such amendment or termination affects a Seller (other than Agent) adversely; or
(4) waive this Agreement (including pursuant to Sections 10.4 and 10.5), unless
the affect of such waiver affects each Seller proportionately and in the same
manner.
 
(b) The appointment of the Agent as each Seller’s attorney-in-fact revokes any
power of attorney heretofore granted that authorized any other Person or Persons
to represent such Seller with regard to the Agreement. The appointment of the
Agent as attorney-in-fact pursuant hereto is coupled with an interest and is
irrevocable.
 
(c) The Agent hereby accepts the foregoing appointment and agrees to serve in
such capacity, subject to the provisions hereof, for the period of time from and
after the date hereof without compensation except for the reimbursement from the
Sellers of reasonable out-of-pocket expenses incurred by the Agent in his
capacity as such. Each Seller hereby waives all actual or potential conflicts of
interest arising out of the Agent’s activities or authority as Agent and his
relationships with the Companies, Buyer or any of their respective affiliates
(whether before or after the Closing), whether as an employee, consultant,
agent, director, officer, manager, equity Seller or other representative.
 
(d) Notwithstanding anything to the contrary contained in this Agreement, the
Agent shall have no liabilities, duties or responsibilities to the Sellers
except those expressly set forth herein, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on behalf of any Seller
shall otherwise exist against the Agent.  The Agent shall not be liable to any
of the Sellers for any decisions made or actions taken or omitted to be taken by
the Agent in good faith and believed by Agent to be authorized by, or within the
rights or powers conferred upon it by, this Agreement (except for Agent’s gross
negligence or willful misconduct),  The Sellers shall severally indemnify and
hold harmless the Agent against any and all Adverse Consequences arising out of
actions taken or omitted to be taken pursuant to the provisions of this Section
2.1 and such other provisions of this Agreement as may be applicable (except in
the case of the gross negligence or willful misconduct by such Agent), including
the reasonable fees of attorneys, accountants and other advisors and all costs
and expenses of investigation and defense of claims.  The several liability of
each Seller under this Section 2.1(d) will be pro rata in accordance with the
Pro Rata Share.
 
 
5

--------------------------------------------------------------------------------

 
 
(e) Each of Buyer, the Company and their respective affiliates (i) shall be
fully protected in relying upon and shall be entitled to rely upon, and shall
have no liability to the Sellers with respect to, agreements, actions, decisions
and determinations of the Agent in connection with this Agreement, and (ii)
shall be entitled to assume that all agreements, actions, decisions and
determinations of the Agent in connection with this Agreement are fully
authorized by and binding upon all of the Sellers.
 
2.2. Tax Matters.
 
(a) The Company’s tax year will end on the Closing Date for federal income tax
purposes.  The Buyer shall prepare and file, or cause to be prepared and filed,
all federal income Tax Returns relating to the Company for all Tax periods
ending on, before or after the Closing Date, and the Buyer shall pay all Taxes
(including state and federal income and franchise taxes) of the Company when due
from and after the Closing Date.  All Tax Returns of the Company for all periods
ending on or prior to the Closing Date (the “Pre-Closing Tax Periods”) shall be
prepared consistently with the past practice of the Company, unless otherwise
required by applicable law.  Buyer shall permit the Agent to review and comment
on each Tax Return for any Pre-Closing Tax Periods prior to filing and shall
accept all comments that are reasonable and to the extent such comments are
consistent with the standard set forth in the prior sentence.
 
(b) After the Closing Date, the Agent and the Buyer shall cooperate fully, as
and to the extent reasonably requested by the other party, in connection with
the preparation and filing of Tax Returns pursuant to this Agreement and any
audit, litigation or other proceeding with respect to Taxes.  Agent and Buyer
will each make available to the other, as reasonably requested, all information,
records or documents relating to liability for Taxes for all periods before or
including the Closing Date and will preserve such information, records or
documents until the expiration of any applicable statute of limitations or
extensions thereof.
 
(c) Any tax refunds and credits of the Company, whether attributable to the
Pre-Closing Tax Period or any period ending on or after the Closing Date, shall
be for the account of the Buyer.
 
(d) All transfer, documentary, sales, use, stamp, registration and other such
Taxes and fees (including any penalties and interest) (“Transfer Tax”) incurred
in connection with this Agreement shall be paid by Buyer when due, and Buyer
will, at its own expense, file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes and related fees, provided, however,
that Buyer shall be entitled to indemnification for one-half of the amount of
any such Transfer Tax in accordance with the terms of Article VIII hereof.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3. Public Announcements.
 
The Sellers acknowledges that Parent may be required by the rules of the
Securities Exchange Act of 1934 (the “Exchange Act”) to disclose the Acquisition
in one or more reports to be filed with the Securities and Exchange Commission,
containing such information regarding the Transactions as Buyer may, in its sole
and absolute discretion, determine to be necessary and appropriate in order to
comply with the requirements of the Exchange Act.  Except for the reports
described above and any other notice which is required pursuant to the
requirements of Law, each of Buyer and the Sellers hereby agrees that neither it
nor any of its affiliates will issue any press release or other public
announcement related to the Acquisition without the prior written consent of the
other party. Except as set forth above or otherwise agreed in writing by the
Buyer, the Sellers shall maintain as confidential the terms and conditions of
this Agreement and the Acquisition; provided, however, that the Sellers may
disclose such information (a) to its professional advisors, (b) to regulatory
officers having jurisdiction over the Sellers or the transactions contemplated
by this Agreement and (c) as may be required by applicable Law or legal process
or in connection with any legal proceeding to which such Sellers are a party or
is otherwise subject.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
 
The Company hereby represents and warrants to Buyer as of the Closing Date that
the statements contained in this Article 3 are true and correct except as set
forth in the Schedules delivered in connection herewith (provided that any fact
or item disclosed in the Schedules with respect to one representation or
warranty shall be deemed to be disclosed with respect to each other
representation or warranty in this Agreement to which its applicability is
readily apparent from the face of the disclosure).
 
3.1. Organization, Good Standing and Qualification.
 
The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, hold, use and lease its properties and assets and to
conduct its business as it is now being conducted.  The Company is duly
registered or qualified as a foreign corporation and is in good standing in all
jurisdictions in which the character of the properties and assets now owned or
leased by it or the nature of the business now conducted by it requires it to be
so registered or qualified, except where the failure to be so registered or
qualified and in good standing would not reasonably be expected to have a
material adverse effect on the business or assets of the Company.  The Company
has delivered to the Buyer true, complete and correct copies of its articles of
incorporation and bylaws, as amended to the date of this Agreement.
 
3.2. Capitalization and Ownership.
 
(a) The authorized capital stock of the Company consists of 900 shares of common
stock, $0.01 par value per share (the “Common Stock”), 100 shares of which are
issued and outstanding as of the date hereof, and 100 shares of preferred stock,
$0.01 par value per share, no shares of which are issued and outstanding as of
the date hereof.  The Company has no shares of treasury stock.  All of the
issued and outstanding shares have been validly issued, are fully paid and
non-assessable and were offered, issued, sold and delivered by the Company in
compliance with all applicable Law, including any Law concerning the issuance of
securities.  None of such shares were issued in violation of any preemptive
rights.  There is no individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, Governmental Body or other entity of any kind, and
shall include any successor (by merger or otherwise) of such entity
(individually each a “Person” and collectively “Persons”) who by reason of any
past or present relationship with the Company, including prior or existing
marital relationships, or otherwise, may have any rights or claims with respect
to the capital stock of the Company.  There are no outstanding subscriptions,
options, rights, warrants, convertible or exchangeable securities, calls or
other agreements or commitments with respect to the capital stock of the
Company.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) As of immediately prior to the Closing, Sellers hold of record and own
beneficially all of the Kyalin Stock.
 
3.3. No Subsidiaries or Other Ownership Interests.
 
The Company does not own, of record or beneficially, or control, directly or
indirectly, any capital stock or securities convertible into or exchangeable for
capital stock or debt instruments of or any other equity or debt interests in
any Person.
 
3.4. Authority of the Company.
 
The Company has all requisite corporate power and authority to enter into,
execute and deliver this Agreement and the documents contemplated hereby to be
executed by the Company and to perform the obligations to be performed by the
Company hereunder and thereunder, respectively.  The execution, delivery and
compliance by the Company with the terms of this Agreement and the documents
contemplated hereby to be executed by the Company, and the consummation by the
Company of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary corporate action of the Company.  This Agreement has
been duly executed and delivered by the Company and this Agreement constitutes,
and the documents contemplated hereby to be executed by the Company upon their
execution and delivery as herein provided will constitute, the legal, valid and
binding obligations of the Company enforceable against the Company in accordance
with their respective terms, subject to (i) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights and remedies generally, (ii) to the extent the indemnification
provisions contained herein may further be limited by applicable laws and
principles of public policy, and (iii) as to enforceability, the effect of
general principles of equity (regardless of whether enforcement is considered in
a proceeding at law or in equity).
 
3.5. No Conflicts.
 
The execution and delivery of this Agreement and the documents contemplated
hereby to be executed by the Company do not, and compliance by the Company with
the terms hereof and thereof and consummation by the Company of the transactions
contemplated hereby and thereby will not, (a) to the Company’s knowledge,
violate or conflict with any existing term or provision of any national,
federal, state, county, municipal or local law, treaty, statute, code,
ordinance, rule or regulation (“Law”) applicable to the Company or any order,
writ, judgment, injunction, determination, decision, ruling, assessment, award
or decree (“Order”) of any Governmental Body applicable to the Company;
(b) conflict with or result in a breach of or default under any of the terms,
conditions or provisions of the Amended and Restated Certificate of
Incorporation, bylaws or any other organizational documents of the Company or
any Contractual Obligation to which the Company, or by which the Company or any
of the Assets of the Company may be bound; (c) result in the creation or
imposition of any Lien upon any of the Assets or Kyalin Stock; (d) give to
others any right of termination, cancellation, acceleration or modification in
or with respect to any Contractual Obligation to which the Company is a party or
otherwise subject, or by which the Company, the Assets or Kyalin Stock may be
bound or subject; or (e) breach any fiduciary duty owed by the Company to any
Person.  For purposes of this Agreement, the term “Governmental Body” means any
(i) nation, state, county, parish, city, borough, village, district or other
jurisdiction, (ii) federal, state, local, municipal, foreign or other government
or instrumentality, (iii) governmental or quasi-governmental authority of any
nature, including any agency, branch, department, board, commission, court,
tribunal or other entity exercising governmental or quasi-governmental powers,
(iv) multinational organization or body, (v) body exercising or entitled or
purporting to exercise any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power or (vi) official of any of the
foregoing, in their capacity as such.
 
 
8

--------------------------------------------------------------------------------

 
 
3.6. Consents and Approvals.
 
The execution and delivery by the Company of this Agreement and the documents
contemplated hereby to be executed by the Company, compliance by the Company
with the terms hereof and thereof and consummation by the Company of the
transactions contemplated hereby and thereby do not require the Company to make
any declaration or give any notice to, make any filing or registration with or
obtain any authorization, consent, approval or action of any Governmental Body
or any other Person.
 
3.7. Assets, Title and Condition, Absence of Undisclosed Liabilities.
 
(a) Schedule 3.7(a) sets forth an accurate list of all personal property and all
other tangible assets with a book value equal to or greater than $50,000 owned
by the Company as of the Business Day immediately preceding the date of this
Agreement.  The Company has good and marketable title to all of its personal
properties and assets (the “Assets”), free and clear of any Liens, except for
Permitted Liens.  For purposes of this Agreement, the term “Permitted Liens”
means:  (a) inchoate mechanics’, materialmens’, carriers’, workmens’,
repairmens’, contractors’ Liens and other inchoate Liens arising or incurred in
the ordinary course of business and for amounts which are not delinquent and
which would not be reasonably expected to be material in nature or amount, and
(b) Liens for ad valorem, personal or real property Taxes not yet due and
payable or for Taxes that the taxpayer is contesting in good faith.
 
(b) The Assets are suitable for the purposes for which they have been and are
being employed in the operation of the business of the Company and are in good
operating condition and repair, reasonable wear and tear excepted.  All material
Assets used by the Company in its business are either owned by the Company or
leased or licensed under the Contractual Obligations identified in
Schedule 3.7(b).  There are no actual, pending, or to the knowledge of the
Company threatened, claims against any of the Assets that could give rise to a
Lien on any of the Assets, or acts or incidents which would reasonably be
expected to give rise to any such claims, relating to or arising out of the
Assets or the operation of the business of the Company.  The Assets constitute
all assets, properties and rights necessary, used or useful in or to the
business of the Company as presently operated by the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
(c) The Company has no liabilities that would be required to be set forth on a
balance sheet prepared in accordance with U.S. generally accepted accounting
principles arising out of transactions entered into on or prior to the date
hereof, or any transaction occurring on or prior to the date hereof, including
liabilities on account of Taxes or “employee benefit plans” as defined in
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder (“ERISA”), except (i) liabilities
that do not, in the aggregate, exceed $25,000, (ii) liabilities for trade or
business obligations incurred in the ordinary course of business consistent with
past practice (none of which is a liability for breach of contract, breach of
warranty, product liability, or an environmental liability), (iii) such
liabilities as were incurred under any contracts that were not required to be
listed on the Schedules attached hereto, if any (none of which is a liability
for breach of contract, breach of warranty, product liability, or an
environmental liability), (iv) such liabilities of the Company arising under or
pursuant to this Agreement and under any Transaction Documents to which the
Company is a party, if any, and/or (v) such liabilities of the Company set forth
on Schedule 3.7(c),
 
3.8. Compliance with Laws.
 
There has been no failure by the Company or, to the Company’s knowledge, any
employee, officer, director or agent of the Company to comply with any Law or
Order of any Governmental Body that would reasonably be expected to,
individually or in the aggregate, have a material adverse effect on the Buyer’s
ability to conduct normal operations of the Company’s business with the Assets
after the Closing, subject the Company to any material damage or penalty in any
civil, criminal or governmental litigation or proceeding, or could reasonably be
expected to be used as the basis for termination or modification of any
Contractual Obligation to which the Company is a party or establish a Lien
against any of the Assets.
 
3.9. Tax Returns and Reports.
 
The Company has duly and timely filed, or caused to be timely filed, all
national, federal, state, local and foreign Tax reports and Tax Returns
(including pursuant to extensions) with the appropriate Governmental Bodies in
all jurisdictions in which such returns and reports are required to be filed,
and all such returns and reports were materially correct as filed.  The Company
has duly and timely paid, or caused to be duly and timely paid, all Taxes shown
thereon or otherwise claimed to be due.  The Company has duly withheld and, if
payable, paid all Taxes which the Company is required to withhold from, and pay
relating to, compensation paid to employees of the Company.  The Company has not
received any notice of assessment or proposed assessment by the Internal Revenue
Service (“IRS”) or any other taxing authority in connection with any Tax Returns
and there are no pending Tax examinations by any Governmental Body of any Tax
Returns of or Tax claims in respect of the Tax Returns asserted against the
Company or its properties.  There are no Tax liens on the Company, the Kyalin
Stock or the Assets except for Liens on Assets for current taxes not yet due and
payable.  The Company has not waived any Law fixing, or consented to the
extension of, any period of time for assessment of any Taxes which waiver or
consent is currently in effect.  As used in this Agreement, “Tax” or “Taxes”
means all income, gross receipts, sales, use, employment, franchise, profits, ad
valorem, personal and real property, excise or other taxes, fees, stamp taxes
and duties, assessments or charges of any kind whatsoever (whether payable
directly or by withholding), together with all interest and all penalties,
additions to tax or additional amounts imposed by any taxing or other authority
with respect thereto in any way relating to or arising out of the business of
the Company or its Assets, and “Tax Return” means all Tax returns and forms
required to be filed or furnished with respect to the Company, its business or
Assets.
 
 
10

--------------------------------------------------------------------------------

 
 
3.10. Litigation.
 
There are no actions, claims, suits, investigations, inquiries or proceedings
pending against the Company or in rem against any of the Assets, or to the
knowledge of the Company threatened against the Company or in rem against any of
the Assets, at law or in equity, in any court, or before or by any Governmental
Body.
 
3.11. Employee Benefit Plans.
 
(a) The Company does not have, nor has it ever had, any “employee benefit plan”
as defined in Section 3(3) of ERISA, whether or not subject to ERISA, or other
profit-sharing, incentive, deferred compensation, welfare, pension, retirement,
severance, group insurance, stock option, stock purchase, stock incentive, bonus
and other benefit plan, arrangement, agreement and practice that relates to
benefits sponsored, maintained or contributed to by the Company or any other
corporation or trade or business which is (or within the six years ending on the
Closing Date was) a member of a “controlled group of corporations” with, under
“common control” with, or a member of an “Affiliated service group” with the
Company (“ERISA Affiliate”) as determined under Sections 414(b), (c), (m) or (o)
of the Code, or with respect to which the Company or any ERISA Affiliate has any
current or future obligation or liability with respect to a present or former
director, officer, employee, agent or consultant of the Company or any ERISA
Affiliate or under which any present or former director, officer, employee,
agent or consultant of the Company or any ERISA Affiliate, or dependent or
beneficiary thereof, have any current or future right to benefits (each such
plan and arrangement being a “Plan”).  Since January 1, 2013, the Company has
not communicated to any director, officer, employee, agent or consultant of the
Company or any ERISA Affiliate any intention or commitment to modify any Plan or
to establish or implement any other benefit plan, program or arrangement.
 
(b) Neither the Company nor any ERISA Affiliate has ever had an obligation to
contribute to a “defined benefit plan,” as defined in Section 3(35) of ERISA, a
pension plan subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code, or a “multiemployer plan,” as defined in Section 3(37)
of ERISA.
 
(c) Neither the Company nor any ERISA Affiliate maintains, has established or
has ever participated in a multiple employer welfare benefit arrangement as
described in Section 3(40)(A) of ERISA.
 
(d) Neither the Company nor any ERISA Affiliate has any current or future
obligation or liability with respect to a Plan pursuant to the provisions of a
collective bargaining agreement.
 
 
11

--------------------------------------------------------------------------------

 
 
(e) Except as required by Sections 601-608 of ERISA (“COBRA”) or comparable
state law, neither the Company nor any ERISA Affiliate maintains or contributes
to any welfare benefit plan that provides coverage or benefits for either or
both retired and active employees and/or their beneficiaries.
 
(f) No termination, retention, severance or similar benefit will become payable,
and no director, officer, employee, agent or consultant of the Company or any
ERISA Affiliate will be entitled to any additional benefits or any acceleration
of the time of payment or vesting of any benefits under any Plan or other
contract, as a result of the transactions contemplated by this Agreement.  There
is no contract, agreement, plan or arrangement covering any current or former
director, officer, employee, agent or consultant of the Company or any ERISA
Affiliate that, individually or collectively, could give rise to the payment of
any amount that would not be deductible pursuant to the terms of
Section 162(a)(1), 162(m) and/or 280G of the Code or would require the payment
of an excise tax imposed under Section 4999 of the Code or any “gross up” of any
such excise tax.
 
(g) Neither the Company nor any ERISA Affiliate has any liability with respect
to any Plan that is funded directly or indirectly by an insurance contract or
pursuant to which any portion of the Company’s benefit obligations are
reimbursed through an insurance contract, including any retroactive rate or
premium adjustments, and the levels of insurance reserves and accrued
liabilities with regard to each such Plan are reasonable and are sufficient to
provide for all incurred but unreported claims.
 
(h) No person or entity that was engaged by the Company or an ERISA Affiliate as
an independent contractor within the last five years reasonably can be
characterized or deemed to be an employee of the Company or an ERISA Affiliate
under applicable Laws for purposes of federal, state and local income taxation,
workers’ compensation and unemployment insurance and Plan eligibility.
 
(i) Neither the Company nor any ERISA Affiliate (i) has established, maintained,
or has any liability with respect to any deferred compensation plan, program or
arrangement, other than a tax-qualified plan or restricted stock awards subject
to a vesting schedule, including any “nonqualified deferred compensation plan”
as defined under Section 409A(d)(1) of the Code or (ii) made any legally binding
commitment to provide deferred compensation to its employees or former
employees.
 
3.12. Contracts and Commitments.
 
(a) For purposes of this Section 3.12(a) only, the term “Material” refers to a
Contractual Obligation that involves payments or receipts by the Company in
excess of $50,000 in any year or that otherwise has a significant and
substantial effect on the financial condition, business, results of operations,
liabilities or operations of the Company.   Schedule 3.12(a) contains a true and
complete list (and the Company has previously delivered to the Buyer true,
correct and complete copies thereof, as amended) of all written Material
Contractual Obligations or summaries of oral Material Contractual
Obligations.  For purposes of this Agreement, “Contractual Obligations” shall
mean, as to any Person, any provision of any security issued by such Person or
of any agreement, lease, undertaking, contract, indenture, mortgage, deed of
trust, license, or other instrument, whether written or oral, to which such
Person is a party or by which it or any of its property is bound.
 
 
12

--------------------------------------------------------------------------------

 
 
(b) Except as set forth on Schedule 3.12(b):  (i) each Contractual Obligation
identified or required to be identified in Schedule 3.12(a) is in full force and
effect and is valid and enforceable in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws affecting creditors’ rights
generally and general principles of equity (regardless of whether considered in
a proceeding at law or in equity); (ii) the Company is in compliance with all
material terms and requirements of each Contractual Obligation identified or
required to be identified in Schedule 3.12(a); (iii) to the Company’s knowledge,
each other Person that has or had any obligation or liability under any
Contractual Obligation identified or required to be identified in
Schedule 3.12(a) is in compliance with all material terms and requirements of
such Contractual Obligation; (iv) to the Company’s knowledge, no event has
occurred or circumstance exists that, with notice or lapse of time, or both,
would result in a violation or breach of, or give the Company or any other
Person the right to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate or modify,
any Contractual Obligation identified or required to be identified in
Schedule 3.12(a); and (v)  the Company has not given to or received from any
other Person, at any time since the Company’s inception, any written or, to the
knowledge of the Company, other notice or communication regarding any actual,
alleged, possible or potential violation or breach of, or default under, any
Contractual Obligation identified or required to be identified in
Schedule 3.12(a).  There are no renegotiations of, attempts to renegotiate, or
outstanding rights to renegotiate any material amounts paid or payable to the
Company under current or completed Contractual Obligations with any Person and
no such Person has made written demand or request for such renegotiation.
 
3.13. Bank and Brokerage Accounts; Powers of Attorney.
 
Schedule 3.13 sets forth a true, complete and correct list, as of the date of
this Agreement, of (a) the name of each financial institution or brokerage firm
in which the Company has accounts or safe deposit boxes, (b) the names in which
the accounts or boxes are held, (c) the type of account and the cash, cash
equivalents and securities held in such account as of the date of this
Agreement, none of which assets have been withdrawn from such accounts since
such date except for bona fide business purposes in the ordinary course of the
business of the Company consistent with past practice; and (d) the name of each
Person authorized to draw thereon or have access thereto.  There shall be no
transactions on such accounts after the date of the reconciliation required by
the preceding sentence.  No Person holds a general or special power of attorney
from the Company.
 
3.14. Intellectual Property.
 
(a) The Company owns, free and clear from all liens or otherwise possesses
legally enforceable rights to use all of the Intellectual Property (as defined
below) necessary to conduct its business as currently conducted or proposed to
be conducted.
 
(b) Schedule 3.14(b)(i) sets forth a true, complete and correct list of the
Intellectual Property owned by the Company (“Owned Intellectual Property”) for
which a registration or application has been filed with a Governmental Body,
including patents, trademarks, service marks and copyrights, issued by or
registered with, or for which any application for issuance or registration
thereof has been filed with, any Governmental Body.  Schedule 3.14(b)(ii) sets
forth a complete and correct list of all trademarks, service marks and other
trade designations that are Owned Intellectual Property and not otherwise
identified in Schedule 3.14(b)(i).  Schedule 3.14(b)(iii) also sets forth a
complete and correct list of all written or oral licenses and arrangements
(other than ordinary course licenses of commercially available software),
(A) pursuant to which the use by any Person of Intellectual Property is
permitted by the Company or (B) pursuant to which the use by the Company of
Intellectual Property is permitted by any Person (collectively, the
“Intellectual Property Licenses”).  The Intellectual Property Licenses are in
full force and effect.
 
 
13

--------------------------------------------------------------------------------

 
 
(c) To the Company’s knowledge, nothing will interfere with, infringe upon,
misappropriate, or otherwise come into conflict with, any Intellectual Property
rights of third parties as a result of the continued operation of the Company’s
business as presently conducted.
 
(d) To the Company’s knowledge, no Intellectual Property that is Owned
Intellectual Property or subject to any Intellectual Property License is being
infringed by third parties.  There is no claim or demand of any Person
pertaining to, or any proceeding which is pending or, to the Company’s
knowledge, threatened, that challenges the rights of the Company in respect of
any Owned Intellectual Property, or claims that any default exists under any
Intellectual Property License.
 
(e) The Company has no liability relating to (i) the creation by the Company or
an employee or independent contractor of the Company of Intellectual Property in
connection with the performance of services for a customer of the Company or
(ii) any failure of the Company or any such employee or independent contractor
to assign rights therein to such customer.
 
(f) The Company does not own, use or license any computer programs or software,
including source code, object code or databases, that are material to the
Company’s business or the use or development of the Company’s assets.
 
(g)  “Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations and renewals in connection therewith, (d) all mask works and all
applications, registrations and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
 
 
14

--------------------------------------------------------------------------------

 
 
3.15. Insurance.
 
(a) Schedule 3.15 sets forth a true, complete and correct list of all insurance
policies of the Company for the current policy year, all of which are in full
force and effect, and true, complete and correct copies of such insurance
policies have been provided to the Buyer.  Schedule 3.15 sets forth an accurate
list of all claims or losses currently outstanding, with a valuation of such
claims and losses provided by each applicable insurance company showing all
fire, theft, employee fidelity, worker’s compensation, property and other
casualty and liability claims relating to any event or occurrence that took
place or was discovered at any time during the past three policy years.  None of
these insurance policies contain self-insured retention or retrospective loss
limit provisions, nor are such insurance policies subject to retroactive premium
adjustments.  Except as set forth in Schedule 3.15, none of such policies are
“claims made” policies.  Any open claims or losses as of the Closing Date are
recoverable under such policies.
 
(b) All of the insurance policies to which the Company is a party or that
provide coverage to the Company or any of its directors or officers (or persons
performing similar functions) (i) are issued by an insurer that is financially
sound and reputable; (ii) are sufficient for compliance with all Laws and the
Contractual Obligations to which the Company is a party or by which it is bound;
and (iii) will continue in full force and effect following the Closing
Date.  The Company has not received any refusal of coverage or any notice that a
defense will be afforded with reservation of rights, or any notice of
cancellation or any other indication that any such insurance policy is no longer
in full force or effect or will not be renewed or any other notification that
the issuer of any policy is not willing or able to perform its obligations
thereunder.  The Company has paid all premiums due through the Closing Date, and
has otherwise performed all of its obligations, under each policy and has given
notice to the insurers of all claims that may be insured thereby.
 
3.16. Employees
 
The Company does not have, nor has it ever had, employees (including management
employees) or independent contractors who render services on a regular basis to
the Company whose annual compensation is or was in excess of $25,000. The
Company is not a party to any Contractual Obligation with an employee of the
Company or any of its affiliates containing a “golden parachute” or other
similar provisions relating to the payment of severance benefits.  The Company
does not currently have any employees on an authorized leave of absence under
the Uniformed Services Employment and Reemployment Rights Act of 1994, the
Family Medical Leave Act of 1993 or similar laws or pursuant to any other form
of authorized leave of absence with reemployment rights which is sponsored by
the Company.  The Company is not and will not be liable to any of its employees
or consultants (or those of its affiliates) as of the Closing Date for any
severance payment or benefit due such employee or consultants as a result of the
consummation of the transactions contemplated by this Agreement.
 
3.17. Labor and Employee Relations
 
(a) The Company is not party to and has no obligation under any collective
bargaining agreement or other labor union contract, white paper or side
agreement with any labor union or organization, nor any obligation to recognize
or deal with any labor union or organization.  There are no pending or overtly
threatened representation campaigns, elections or proceedings or questions
concerning union representation involving any employees of the Company.  There
are no overt or to the knowledge of the Company pending activities or efforts of
any labor union or organization (or representatives thereof) to organize any
employees of the Company, nor of any demands for recognition or collective
bargaining relating to any strikes, demands, slowdowns, work stoppages or
lock-outs of any kind, or overt threats thereof, by or with respect to any of
its employees, or any actual or claimed representatives thereof, and no such
activities, efforts, demands, strikes, slowdowns, work stoppages or lock-outs
occurred during the three-year period preceding the date hereof.
 
 
15

--------------------------------------------------------------------------------

 
 
(b) There are no charges or complaints involving any federal, state or local
civil rights enforcement agency or court; letters from attorneys representing
employees or former employees claiming any form of discrimination, wrongful
discharge, tort or contract violation, complaints or citations under the
Occupational Safety and Health Act or any state or local occupational safety act
or regulation; unfair labor practice charges or complaints with the National
Labor Relations Board; or other claims, charges, actions or controversies
pending, or to the knowledge of the Company threatened or proposed, involving
the Company and any employee, former employee or any labor union or other
organization representing or claiming to represent such employees’ interests.
 
(c) The Company has not taken any action that would constitute a “Mass Layoff”
or “Plant Closing” within the meaning of the Worker Adjustment and Retraining
Notification Act or would otherwise trigger notice requirements or liability
under any state or local plant closing notice law.  No agreement, arbitration or
Order of any Governmental Body in any way limits or restricts the Company from
relocating or closing any of the operations of the Company.
 
3.18. The Company is not engaged in any violation of any Law related to
employment, including unfair labor practices or acts of employment
discrimination.
 
3.19. Permits and Regulatory Filings
 
(a) Schedule 3.19 contains a true, complete and correct list of all licenses,
franchises, permits, operating authorizations and other authorizations of
Governmental Bodies (“Permits”) owned or held by the Company that are material
to the operation of the Company’s business or ownership of the Company’s
assets.  The Permits are valid, and the Company has not received any written
notice that any Governmental Body intends to cancel, terminate or not renew any
such Permit.  The Permits constitute all permits or authorizations required by
Law for the operation of the business of the Company as currently conducted and
the ownership of the Assets.  The Company has conducted and is conducting its
business in substantial compliance with the requirements, standards, criteria
and conditions set forth in the Permits and applicable orders, approvals and
variances related thereto, and is not in violation of any of the foregoing.  The
transactions contemplated by this Agreement will not result in a default under
or a breach or violation of any Permits.
 
(b) The Company has filed all reports, statements, documents, registrations,
filings or submissions required, in connection with the operation of the
business of the Company or the Assets, to be filed by the Company with any
Governmental Body, except where the failure to do so would not reasonably be
expected to have a material adverse effect on the business or assets of the
Company.  All such filings complied with applicable Laws when filed and no
deficiencies have been asserted to the Company in writing by any such
Governmental Body with respect to such filings or submissions.
 
 
16

--------------------------------------------------------------------------------

 
 
3.20. Real Property
 
The Company does not own or lease, nor has the Company ever owned or leased,
real property.
 
3.21. Environmental
 
(a) To Company’s knowledge, the Company is in material compliance with all
Environmental Laws, except for any failures to so comply as would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the business or assets of the Company.  “Environmental Laws”
means all federal, state, provincial, foreign or local laws relating to health,
safety or the environment, including the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601 et seq.), the Hazardous
Material Transportation Act (49 U.S.C. § 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901 et seq.), the Clean Air Act (42
U.S.C. § 7401 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Toxic Substances Control Act, as amended (15 U.S.C. § 2601 et seq.), the
National Environmental Policy Act (42 U.S.C. § 4321 et seq.), the Oil Pollution
Act (33 U.S.C. § 2701 et seq.), and the Occupational Safety and Health Act (29
U.S.C. § 651 et seq.), as these laws have been amended or supplemented, and any
analogous state or local statutes, rules or ordinances and the regulations
promulgated pursuant thereto.
 
(b) To Company’s knowledge, during the two (2) years prior to the date hereof,
the Company has not received any written notice from any Governmental Body
regarding any actual or alleged material violation of Environmental Laws, or any
material liabilities or potential liabilities for personal injury, property
damage, natural resource damages, or investigatory or cleanup obligations
arising under Environmental Laws, in either case the subject of which,
individually or in the aggregate, would reasonably be expected to have a
material adverse effect on the Company’s business or assets.
 
3.22. Transactions with Affiliates
 
Except as set forth on Schedule 3.22, neither any Seller nor any employee,
affiliate, director or officer of the Company has any interest in any property,
real or personal, tangible or intangible, used in or pertaining to the business
or operations of the Company.  Except as set forth on Schedule 3.22, there are
no Contractual Obligations (formal or informal, written or oral) related
directly or indirectly to the Company or the Assets between the Company and the
Sellers or any affiliate of any Seller.
 
3.23. No Trading in the Buyer Securities
 
Neither the Company nor any of its affiliates having knowledge of the
Acquisition, has at any time in the six-month period before the Closing,
purchased, sold or in any way traded in the securities (including common stock,
options or other derivatives) of the Buyer.
 
 
17

--------------------------------------------------------------------------------

 
 
3.24. Financial Advisors
 
The Company has no liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Buyer or Parent shall have any Liability.
 
3.25. Disclosure
 
None of the representations or warranties made by the Company herein or in any
ancillary agreements to which the Company is a party (as qualified and modified
by the Schedules), when all such documents are read together in their entirety,
contains or will contain at the Closing Date any untrue statement of a material
fact, or omits or will omit at the Closing Date to state any material fact
necessary in order to make the statements contained herein or therein, in the
light of the circumstances under which made, not misleading.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE SELLERS
 
Each Seller hereby represents and warrants to Buyer, severally and not jointly,
that the statements contained in this Article 4 are true and correct as of the
Closing Date.
 
4.1. Ownership of Kyalin Stock.
 
Each Seller is the record and beneficial holder shares of the Company’s capital
stock in the amount set forth on Schedule 4.1 attached hereto free and clear of
all Liens, other than Permitted Liens.
 
4.2. Existence and Authorization.
 
Each Seller is a natural person or entity duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation.  Sellers have
all necessary right, power, capacity and authority, as applicable, to execute
and deliver this Agreement and each of the Non-Competition Agreement and the
other certificates and instruments being delivered pursuant to this Agreement
(together with this Agreement, the “Transaction Documents”) to be executed and
delivered by such Seller to consummate the transactions contemplated hereby and
thereby and to comply with the terms, conditions and provisions hereof and
thereof.  In the case of any Seller that is an entity, the execution, delivery
and performance by such Seller of this Agreement and each of the Transaction
Documents have been duly authorized by all requisite action in accordance with
applicable Law and with the organizational documents of such Seller.  Each of
this Agreement and the other Transaction Documents have been duly executed and
delivered by each Seller and, assuming the due execution and delivery of this
Agreement by the other parties, constitutes the legal, valid and binding
obligations of each Seller, enforceable against such Seller, in accordance with
its terms, subject to (i) the effect of any applicable Law of general
application relating to bankruptcy, reorganization, insolvency, moratorium or
similar Laws affecting creditors’ rights and relief of debtors generally and
(ii) the effect of rules of law and general principles of equity, including
rules of law and general principles of equity governing specific performance,
injunctive relief and other equitable remedies (regardless of whether such
enforceability is considered in an action in equity or at law).
 
 
18

--------------------------------------------------------------------------------

 
 
4.3. No Conflicts.
 
Neither the execution and delivery by each Seller of this Agreement and the
Transaction Documents to which such Seller is party, nor the performance by such
Seller of the transactions contemplated hereby or thereby will: (a) in the event
that Seller is an entity, violate or conflict with or result in a breach of any
of the terms, conditions or provisions of the organizational documents of such
Seller; (b) to such Seller’s knowledge, violate or conflict with or result in a
breach of any Law  or Order applicable to the Seller; (c) result in the creation
or imposition of any Lien upon the Kyalin Stock or affect the ability of such
Seller to enter into this Agreement or consummate the transactions contemplated
hereby; in each case, except as would not reasonably be expected to prohibit
such Seller from transferring the Kyalin Stock as contemplated by this
Agreement.   There are no voting trusts or other contracts to which the any
Seller is a party or by which either of such Seller is bound with respect to the
voting, transfer or other disposition of the Kyalin Stock.
 
4.4. Investment.
 
 
Each Seller is acquiring the Purchaser Shares for its own account, for
investment purposes only and not with a view toward, or for sale in connection
with, any distribution thereof, nor with any present intention of distributing
or selling the Purchaser Shares, in violation of the federal securities Laws or
any applicable state securities Laws.  Each Seller qualifies as an “accredited
investor,” as such term is defined in Rule 501(a) promulgated pursuant to the
Securities Act of 1933, as amended (the “Securities Act”).  Each Seller
understands that the acquisition of the Purchaser Shares to be acquired by him
pursuant to the terms of this Agreement involves substantial risk.  Each Seller,
or its representatives, have experience as an investor in securities and equity
interests of companies such as the ones being transferred pursuant to this
Agreement, and such Seller can bear the economic risk of his investment (which
may be for an indefinite period) and has such knowledge and experience in
financial or business matters that such Seller is capable of evaluating the
merits and risks of his investment in the Purchaser Shares to be acquired by him
pursuant to the transactions contemplated hereby.  Each Seller understands that
the Purchaser Shares to be acquired by him, her or it pursuant to this Agreement
have not been registered under the Securities Act. Seller acknowledges that such
securities may not be transferred, sold, offered for sale, pledged, hypothecated
or otherwise disposed of without registration under the Securities Act and
applicable state securities Laws or pursuant to an applicable exemption
therefrom.
 
4.5. Brokers’ or Finders’ Fees.
 
No agent, broker, investment banker, Person or firm acting on behalf of Seller
is or will be entitled to any brokers’ or finders’ fee or any other commission
from any of the Parties in connection with any of the transactions contemplated
hereby.
 
ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF THE BUYER
 
Buyer hereby represents and warrants to the Company and the Sellers that, as of
the Closing Date:
 
 
19

--------------------------------------------------------------------------------

 
 
5.1. Organization.
 
Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of Delaware and has all requisite corporate power
and authority to own, hold, use and lease its properties and assets and to
conduct its business as it is now being conducted.  Buyer is duly registered or
qualified as a foreign corporation and is in good standing in all jurisdictions
in which the character of the properties and assets now owned or leased by it or
the nature of the business now conducted by it requires it to be so registered
or qualified, except where the failure to be so registered or qualified and in
good standing would not reasonably be expected to have a material adverse effect
on the business or assets of Buyer.
 
5.2. Authorization of Transaction.
 
Buyer has all requisite corporate power and authority to enter into, execute and
deliver this Agreement and the documents contemplated hereby to be executed by
Buyer and to perform the obligations to be performed by Buyer hereunder and
thereunder, respectively.  The execution, delivery and compliance by Buyer with
the terms of this Agreement and the documents contemplated hereby to be executed
by Buyer, and the consummation by Buyer of the transactions contemplated hereby
and thereby, have been duly authorized by all necessary corporate action of
Buyer.  This Agreement has been duly executed and delivered by Buyer and this
Agreement constitutes, and the documents contemplated hereby to be executed by
Buyer upon their execution and delivery as herein provided will constitute, the
legal, valid and binding obligations of Buyer enforceable against Buyer in
accordance with their respective terms, subject to (i) the effect of any
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights and remedies generally, (ii) to the extent the
indemnification provisions contained herein may further be limited by applicable
laws and principles of public policy, and (iii) as to enforceability, the effect
of general principles of equity (regardless of whether enforcement is considered
in a proceeding at law or in equity).  Buyer is not required to give any notice
to, make any filing with, or obtain any authorization, consent, or approval of
any Governmental Body in order to consummate the transactions contemplated by
this Agreement and the documents contemplated to be executed by this Agreement
to which it is a party.
 
5.3. Noncontravention.
 
The execution and delivery of this Agreement and the documents contemplated
hereby to be executed by Buyer do not, and compliance by Buyer with the terms
hereof and thereof and consummation by Buyer of the transactions contemplated
hereby and thereby will not, (a) to Buyer’s knowledge, violate or conflict with
any existing term or provision of any Law applicable to Buyer or any Order of
any Governmental Body applicable to Buyer; (b) conflict with or result in a
breach of or default under any of the terms, conditions or provisions of the
certificate of incorporation, bylaws or any other organizational documents of
Buyer or any Contractual Obligation to which Buyer, or by which Buyer or any of
the Assets of Buyer may be bound; (c) result in the creation or imposition of
any Lien upon any of the Buyer’s Assets or Retrophin Common Stock; (d) give to
others any right of termination, cancellation, acceleration or modification in
or with respect to any Contractual Obligation to which Buyer is a party or
otherwise subject, or by which Buyer, the Buyer’s Assets or Retrophin Common
Stock may be bound or subject; or (e) breach any fiduciary duty owed by Buyer to
any Person.  The execution and delivery by Buyer of this Agreement and the
documents contemplated hereby to be executed by Buyer, compliance by Buyer with
the terms hereof and thereof and consummation by Buyer of the transactions
contemplated hereby and thereby do not require Buyer to make any declaration or
give any notice to, make any filing or registration with or obtain any
authorization, consent, approval or action of any Governmental Body or any other
Person.
 
 
20

--------------------------------------------------------------------------------

 
 
5.4. Compliance with Laws; Permits.
 
The Buyer is in material compliance with all Laws applicable to it or to the
conduct of the business or operations of the Buyer, except such non-compliance
as would not be expected to have a material adverse effect on Buyer.  The Buyer
has all Permits from Governmental Bodies which are required for the Buyer to
operate its business, except as would not have a material adverse effect on
Buyer.
 
5.5. Retrophin Common Stock.
 
All of the Retrophin Common Stock when issued in accordance with Article 1
hereof will be duly authorized, validly issued, fully paid and nonassessable.
 
5.6. SEC Documents.
 
Buyer has filed all required reports, schedules, forms, statements and other
documents (including exhibits as either filed or deemed filed by incorporation
by reference and any other information incorporated by reference) required to be
filed by it with the Securities and Exchange Commission (the “SEC”).  As of
their respective filing dates, Buyer’s Annual Report on Form 10-K for its fiscal
year ended December 31, 2012 and each statement or report subsequently filed by
Buyer pursuant to Sections 13 or 15(d) of the Exchange Act, other than any
documents, portions of documents, exhibits or other information that is deemed
to have been furnished to, rather than filed with, the SEC (collectively, the
“SEC Documents”), complied in all material respects with the requirements of the
Exchange Act and the published rules and regulations of the SEC, and none of the
SEC Documents contained (at the time they were filed or if amended or superseded
by a filing then on the date of such filing) any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary to make the statements made therein, in light of the circumstances in
which they were made, not misleading, except to the extent corrected or amended
by a subsequently filed SEC Document.
 
5.7. Absence of Changes.
 
Since the filing with the SEC of the Buyer’s last Quarterly Report on Form 10-Q,
and except as otherwise disclosed in a periodic filing on Form 8-K since such
date, there has not been any event, violation, circumstance or other matter that
has had, or could reasonably be expected to result in a material adverse effect
on the business or assets of Buyer.
 
5.8. Sufficient Funds.
 
Buyer has and will have, (a) sufficient funds on hand or available through
existing liquidity facilities (without restrictions on drawdown that would delay
payment of the Post-Closing Cash Consideration in accordance with Article 1 of
this Agreement) and (b) sufficient authorized and unissued shares of Retrophin
Common Stock, to consummate the transactions contemplated hereby.
 
 
21

--------------------------------------------------------------------------------

 
 
5.9. Brokers’ Fees.
 
Buyer has no Liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement for which Sellers shall have any Liability.
 
ARTICLE 6
SURVIVAL OF REPRESENTATIONS AND WARRANTIES
 
All representations and warranties in this Agreement or in any certificate or
document executed and delivered by either party to the other party pursuant to
this Agreement shall survive the Closing Date and the consummation of the
transactions contemplated hereby for a period of ########* following the Closing
Date, except that the representations and warranties set forth in Sections 3.1
(but solely with respect to the first sentence thereof), 3.2, 3.4, 3.7(a), 3.24,
4.1, 4.2, 4.5, 5.2, 5.5 and 5.9 (the “Fundamental Representations”) shall
survive ########*.  Unless a specified period is set forth in this Agreement or
in a Transaction Document (in which event such specified period will control),
all agreements and covenants contained in this Agreement and in any Transaction
Documents will survive the Closing and remain in effect  (i) until fully
performed or fulfilled, unless non-compliance with such covenants, agreements or
obligations is waived in writing by the party or parties entitled to such
performance or (ii) if not fully performed or fulfilled, until ########*.
 
ARTICLE 7
CLOSING DELIVERABLES
 
7.1. Sellers’ Deliverables.
 
On the Closing Date, each of the following documents shall have been delivered
to the Buyer and, if applicable, be dated as of the Closing Date (unless
otherwise indicated):
 
(a) a certificate executed by the Secretary of Company attaching and certifying
as true and correct copies of (A) the Company’s current certificate of
incorporation, certified by the Secretary of State of the State of Delaware as
of a date not more than fifteen (15) calendar days prior to the Closing Date,
and bylaws, and (B) the resolutions of the Company’s board of directors
approving and adopting this Agreement and the transactions relating hereto;
 
(b) Non-Competition, Non-Solicitation and Non-Disclosure Agreement, in the form
attached hereto as Exhibit B, duly executed by Dr. Rao (the “Non-Competition
Agreement”);
 
(c) certificates representing the Kyalin Stock, duly endorsed (or accompanied by
duly executed stock powers), for transfer to Buyer;
 
(d) releases in the form of Exhibit C executed by each Seller;
 
____________________
* ########  =   Material omitted pursuant to a request for Confidential
Treatment and submitted separately to the Commission on the date of submission
of this Current Report on Form 8-K.
 
 
22

--------------------------------------------------------------------------------

 
 
(e) a certification duly executed by each Seller certifying in accordance with
Section 1445 of the Code that such Seller is not a “foreign person” as defined
in Section 1445(f)(3) of the Code and that such Seller is therefore exempt from
the withholding requirements of said section;
 
(f) resignations of all of the directors and officers of the Company, effective
on the Closing Date;
 
(g) a properly completed and duly executed IRS Form W-9 or W-8 (as applicable)
from each Seller; and
 
(h) such other documents and instruments as the Buyer may reasonably request to
effect the Closing.
 
7.2. Buyer Deliverables.
 
On the Closing Date, each of the following documents shall have been delivered
to Agent and, if applicable, be dated as of the Closing Date:
 
(a) a copy of the resolutions of the Board of Directors of the Buyer, certified
by the secretary thereof as having been duly and validly adopted and in full
force and effect, authorizing the execution and delivery of this Agreement and
the Transaction Documents to which the Buyer is a party and the performance of
the transactions contemplated hereby and thereby; and
 
(b) such other documents and instruments as Sellers may reasonably request to
effect the Closing.
 
ARTICLE 8
INDEMNIFICATION
 
8.1. Indemnification of the Buyer Indemnitees.
 
Subject to Section 8.3 hereof, the Sellers hereby agree to severally, but not
jointly, indemnify and hold the Buyer Indemnitees harmless from and against all
Adverse Consequences arising out of, based upon or resulting from:
 
(a) any misrepresentation in or breach of representation or warranty, when made,
on the part of the Sellers or the Company under the terms of this Agreement or
in any schedules or certificates delivered in connection herewith;
 
(b) any breach or non-fulfillment of any covenant or agreement on the part of
the Sellers or the Company under the terms of this Agreement;
 
(c) the conduct of the operations and business of the Company or the ownership
of the Assets on or before the Closing Date to the extent not incurred in the
ordinary course of business and not disclosed to the Buyer;
 
(d) any amount(s)  of Transaction Expenses not included on Schedule 1.2(a); and
 
 
23

--------------------------------------------------------------------------------

 
 
(e) any liability for Taxes imposed on the Company, or for which the Company is
liable, with respect to the Pre-Closing Tax Period and one-half of any Transfer
Taxes paid by the Company or Buyer.
 
The several liability of each Seller under this Section 8.1 will be pro rata in
accordance with his, her or its Pro Rata Share.
 
8.2. Indemnification of Sellers Indemnitees.
 
Subject to Section 8.3 hereof, the Buyer hereby agrees to indemnify and hold the
Sellers Indemnitees harmless from and against all Adverse Consequences arising
out of, based upon or resulting from:
 
(a) any misrepresentation or breach of representation or warranty, when made, on
the part of Parent or the Buyer under the terms of this Agreement or in any
schedules or certificates delivered in connection herewith;
 
(b) any breach or non-fulfillment of any covenant or agreement on the part of
Parent or the Buyer under the terms of this Agreement;
 
(c) the conduct of the operations and business of the Company or the ownership
of the Assets after the Closing Date;
 
(d) Transaction Expenses in the amounts set forth on Schedule 1.2(a); and
 
(e) any liability for Taxes imposed on any Seller with respect to the any period
that begins after the Closing Date and one-half of any Transfer Tax paid by any
Seller.
 
8.3. Limitations.
 
(a) The rights of the Buyer Indemnitees to indemnification pursuant to the
provisions of Section 8.1 are subject to the following limitations:
 
(i) The Buyer Indemnitees shall not be entitled to recover for any Adverse
Consequences pursuant to Section 8.1 unless and until the aggregate amount of
all Adverse Consequences for which the Buyer Indemnitees are entitled to
indemnification under Section 8.1 exceeds the amount that is ########1, at which
time the Buyer Indemnitees shall be entitled to seek and obtain indemnification
for all Adverse Consequences for which the Buyer Indemnitees are entitled to
seek and obtain indemnification pursuant to Section 8.1.
 
(ii) The aggregate Adverse Consequences for which the Buyer Indemnitees shall be
entitled to seek and obtain indemnification pursuant to Section 8.1 shall not
exceed the amount that is ########* (other than with respect to claims for any
breach or inaccuracy of any representation or warranty that is fraudulent).
 
____________________
* ########  =   Material omitted pursuant to a request for Confidential
Treatment and submitted separately to the Commission on the date of submission
of this Current Report on Form 8-K.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) The limit set forth in Section 8.3(a)(ii) hereof, shall not apply to any
breach by any of Seller of any of the Fundamental Representations or any Adverse
Consequences arising out of or relating to fraud or willful misrepresentation,
or willful breach.  For the sole purpose of determining the amount of Adverse
Consequences (and not for determining whether or not any breaches of
representations or warranties have occurred), the representations and warranties
of the Company and Sellers shall not be deemed qualified by any references to
materiality, knowledge or material adverse effect.
 
(c) The indemnification obligations in Section 8.1(a), (b) and Section 8.2(a)
and (b) shall terminate when the respective representation and warranty or
covenant expires, as set forth in Article 6 above.  With respect to any Claim
Notice or Indemnity Notice delivered within the survival periods set forth in
Article 6 above, the representations and warranties that are the subject of such
indemnification claim shall survive with respect to such claim until such claim
is finally resolved.  
 
(d) Notwithstanding the foregoing, the total amount of the payments that Sellers
can be required to make under or in connection with this Agreement (including
all indemnification payments required to be made to Buyer and all expenses
incurred by the Agent in accordance with Article 2) shall be limited in the
aggregate to a maximum of ########*, and the Sellers’ cumulative liability shall
in no event exceed such amount.
 
(e) Without limiting the foregoing, any indemnification payments required to be
made by any Seller hereunder, other than indemnification payments with respect
to Adverse Consequences arising out of any breach by the Company or Sellers of a
Fundamental Representation, shall be made exclusively from the portion of the
Purchase Price not yet paid to Sellers hereunder, pursuant to the set off
provisions set forth in Section 8.5 and Buyer shall have no recourse against any
Seller or any of Seller’s affiliates, or against any of the assets of the
Sellers or any of the Seller’s affiliates, in connection with any
indemnification claim or any other claim of any nature.
 
8.4. Method of Asserting Claims, etc.
 
Adverse Consequences shall include the respective damages from and against which
the Buyer, the Company and their subsidiaries and affiliates and their
respective officers, directors, shareholders, representatives, agents and
attorneys (the “Buyer Indemnitees”) or the Sellers and his representatives,
agents and attorneys (the “Sellers Indemnitees”), as the case may be, are
indemnified as the context requires.  The Person claiming indemnification
hereunder, whether a Buyer Indemnitee or Sellers Indemnitee, is sometimes
referred to as the “Indemnified Party” and the party against whom such claims
are asserted hereunder is sometimes referred to as the “Indemnifying
Party”.  All claims for indemnification by an Indemnified Party under
Section 8.1 or Section 8.2 hereof, as the case may be, shall be asserted and
resolved as follows:
 
____________________
* ########  =   Material omitted pursuant to a request for Confidential
Treatment and submitted separately to the Commission on the date of submission
of this Current Report on Form 8-K.
 
 
25

--------------------------------------------------------------------------------

 
 
(a) If any claim or demand for which an Indemnifying Party would be liable for
Adverse Consequence to an Indemnified Party hereunder is overtly asserted
against or sought to be collected from such Indemnified Party by a third party
(a “Third Party Claim”), such Indemnified Party shall with reasonable promptness
(but in no event later than five days after the Third Party Claim is so asserted
or sought against the Indemnified Party) notify in writing the Indemnifying
Party of such Third Party Claim enclosing a copy of all papers served, if any,
and specifying the nature of and specific basis for such Third Party Claim and
the amount or the estimated amount thereof to the extent then feasible, which
estimate shall not be conclusive of the final amount of such Third Party Claim
(the “Claim Notice”).  For this purpose the commencement of any audit or other
investigation respecting Taxes shall constitute a Third Party
Claim.  Notwithstanding the foregoing, failure to so provide a Claim Notice as
provided above shall not relieve the Indemnifying Party from its obligation to
indemnify the Indemnified Party with respect to any such Third Party Claim
except to the extent that a failure to so notify the Indemnifying Party in
reasonably sufficient time prejudices the Indemnifying Party’s ability to defend
against the Third Party Claim.  The Indemnifying Party shall have thirty days
from delivery of the Claim Notice (the “Notice Period”) to notify the
Indemnified Party (i) whether or not the Indemnifying Party disputes the
liability of the Indemnifying Party to the Indemnified Party hereunder with
respect to such Third Party Claim and (ii) whether or not the Indemnifying Party
desires, at the sole cost and expense of the Indemnifying Party, to defend the
Indemnified Party against such Third Party Claim.
 
(b) If the Indemnifying Party notifies the Indemnified Party within the Notice
Period that the Indemnifying Party does not dispute its liability to the
Indemnified Party and that the Indemnifying Party desires to defend the
Indemnified Party with respect to the Third Party Claim pursuant to this Article
7, then the Indemnifying Party shall have the right to defend, at its sole cost
and expense, such Third Party Claim by all appropriate proceedings, which
proceedings shall be diligently prosecuted by the Indemnifying Party to a final
conclusion or settled at the discretion of the Indemnifying Party (but only if
the Indemnifying Party is liable hereunder to the Indemnified Party for the full
amount of, and all obligations under, such settlement; otherwise, no such
settlement shall be agreed to without the prior written consent of the
Indemnified Party, which consent will not be unreasonably withheld).  If the
Indemnifying Party is liable hereunder to the Indemnified Party for the full
amount of such Third Party Claim, the Indemnifying Party shall have full control
of such defense and proceedings, including any compromise or settlement thereof;
provided, however, that the Indemnified Party is hereby authorized, at the sole
cost and expense of the Indemnifying Party (but only if the Indemnified Party is
actually entitled to indemnification hereunder or if the Indemnifying Party
assumes the defense with respect to the Third Party Claim as permitted
hereunder), to file during the Notice Period any motion, answer or other
pleadings which the Indemnified Party shall deem necessary or appropriate to
protect its interests or those of the Indemnifying Party and not prejudicial to
the Indemnifying Party (it being understood and agreed that if an Indemnified
Party takes any such action which is prejudicial and conclusively causes a final
adjudication which is adverse to the Indemnifying Party, the Indemnifying Party
shall be relieved of its obligations hereunder with respect to such Third Party
Claim); and provided further that if requested by the Indemnifying Party, the
Indemnified Party agrees, at the sole cost and expense of the Indemnifying
Party, to cooperate with the Indemnifying Party and its counsel in contesting
any Third Party Claim which the Indemnifying Party elects to contest, or, if
appropriate and related to the Third Party Claim in question, in making any
counterclaim against the Person asserting the Third Party Claim, or any
cross-complaint against any Person.  The Indemnified Party may participate in,
but not control (except if the Indemnifying Party is not allegedly liable
hereunder to the Indemnified Party for the full amount of such Third Party
Claim, in which case whichever of the Indemnifying Party or the Indemnified
Party is allegedly liable for the largest amount of Adverse Consequence with
respect to the Third Party Claim shall control), any defense or settlement of
any Third Party Claim with respect to which the Indemnifying Party is
participating pursuant to this Section 8.4(b), and except as provided in the
preceding sentence, the Indemnified Party shall bear its own costs and expenses
with respect to such participation.
 
 
26

--------------------------------------------------------------------------------

 
 
(c) If the Indemnifying Party fails to notify the Indemnified Party within the
Notice Period that the Indemnifying Party does not dispute its liability to the
Indemnified Party and that the Indemnifying Party desires to defend the
Indemnified Party pursuant to this Article 7, then the Indemnified Party shall
have the right to defend, at the sole cost and expense of the Indemnifying
Party, the Third Party Claim by all appropriate proceedings, which proceedings
shall be promptly and vigorously prosecuted by the Indemnified Party to a final
conclusion or settled.  The Indemnified Party shall have full control of such
defense and proceedings, including any compromise or settlement thereof;
provided, however, that if requested by the Indemnified Party, the Indemnifying
Party agrees, at the sole cost and expense of the Indemnifying Party, to
cooperate with the Indemnified Party and its counsel in contesting any Third
Party Claim which the Indemnified Party is contesting, or, if appropriate and
related to the Third Party Claim in question, in making any counterclaim against
the Person asserting the Third Party Claim, or any cross-complaint against any
Person.  Notwithstanding the foregoing provisions of this Section 8.4(c), if the
Indemnifying Party has timely notified the Indemnified Party that the
Indemnifying Party disputes its liability to the Indemnified Party and if such
dispute is resolved in favor of the Indemnifying Party by final, non-appealable
order of a court of competent jurisdiction, the Indemnifying Party shall not be
required to bear the costs and expenses of the Indemnified Party’s defense
pursuant to this Section 8.4(c) or of the Indemnifying Party’s participation
therein at the Indemnified Party’s request and the Indemnified Party shall
reimburse the Indemnifying Party in full for all costs and expenses of such
litigation.  The Indemnifying Party may participate in, but not control, any
defense or settlement controlled by the Indemnified Party pursuant to this
Section 8.4(c) (other than a dispute as to the Indemnifying Party’s liability to
the Indemnified Party) and the Indemnifying Party shall bear its own costs and
expenses with respect to such participation.
 
(d) If any Indemnified Party should have a claim against any Indemnifying Party
hereunder which does not involve a Third Party Claim, the Indemnified Party
shall notify the Indemnifying Party of such claim by the Indemnified Party,
specifying the nature of and specific basis for such claim and the amount of the
estimated amount of such claim (the “Indemnity Notice”).  If the Indemnifying
Party does not notify the Indemnified Party within thirty days from delivery of
the Indemnity Notice that the Indemnifying Party disputes such claim, the amount
or estimated amount of such claim as specified by the Indemnified Party shall be
conclusively deemed a liability of the Indemnifying Party.  If the Indemnifying
Party has timely disputed such claim, as provided above, such dispute shall be
resolved by litigation in an appropriate court of competent jurisdiction or as
the parties otherwise at such time agree.
 
 
27

--------------------------------------------------------------------------------

 
 
8.5. Payment of Indemnity Claim; Set Off.
 
Any indemnity claims shall be paid in cash by the Buyer to or on behalf of any
Seller Indemnitee.  If any Buyer Indemnitee is entitled to indemnification as a
result of a this Article 8, Buyer shall have the right to offset the amount of
the Adverse Consequences or Third Party Claim against any future payment of the
Purchaser Price yet to be paid to Sellers (but not those payments previously
paid unless such Adverse Consequences arose out of any breach by the Company or
Sellers of a Fundamental Representation) pursuant to Article 1, subject to the
provisions of this Section 8.5.  If, at any time that a payment is due to
Sellers as a result of the achievement of any of the events set forth in Section
1(a), and any Buyer Indemnitee is entitled to indemnification as a result of a
claim for which such Indemnitee would, if such claim is successful, be entitled
to offset, but such claim has not yet been resolved, then, (i) Buyer shall pay
the amount equal to the amount of such payment less the maximum amount of such
unresolved claim for indemnification to Sellers.  Upon final resolution of such
claim for indemnification, to the extent applicable, Buyer shall promptly make
the payments to Seller that are due, less the amount of indemnification due,
pursuant to such final resolution.
 
8.6. Knowledge of Breach.
 
For purposes of this Article 8, Sellers shall not be deemed to have breached any
representation or warranty if a prudent individual would be expected to discover
or otherwise become aware of the breach of, or of any facts or circumstances
constituting or resulting in a breach of, such representation or warranty in the
course of conducting a reasonably comprehensive investigation of the documents
and information posted at least ten (10) business days prior to the date of this
Agreement, and remaining so posted as of the date of this Agreement, to the
virtual data room hosted by the Company via Google Drive and utilized in
providing due diligence information and materials to Buyer and its
representatives in connection with the transactions contemplated hereby.
 
8.7. Adverse Consequences.
 
As used in this Agreement, the term “Adverse Consequences” shall mean
liabilities, losses, claims, damages, actions, suits, proceedings, demands,
assessments, adjustments, obligations, costs, deficiencies, penalties, fines,
expenses and other judgments (at equity or in law) and damages whenever arising
or incurred, including amounts paid in settlement and reasonable attorney’s
fees, costs and expenses of investigations.
 
8.8. Exclusivity.
 
The right of each party hereto to assert indemnification claims and receive
indemnification payments pursuant to this Section 8 shall be the sole and
exclusive right and remedy exercisable by such party with respect to any breach
by the other parties hereto of any representation or warranty.  Nothing in this
Section 8.8 shall limit or restrict the ability or right of any Party hereto to
seek injunctive or other equitable relief for any breach or alleged breach of
this agreement or any provision hereof.
 
 
28

--------------------------------------------------------------------------------

 
 
8.9. No Implied Representations.
 
Purchaser and Sellers acknowledge that, except as expressly provided herein,
neither party hereto, and none of the affiliates of any party hereto, has made
or is making any representations or warranties whatsoever, implied or otherwise.
 
ARTICLE 9
NOTICES
 
Whenever any notice, request, claim, demand or other communication is required
or permitted under this Agreement, such notice, request, claim, demand or other
communication shall be in writing and shall be given (and shall be deemed to
have been duly received, if so given and no notice of failure of delivery is
received) by (a) personal delivery, (b) electronic transmission (email,
facsimile or other generally recognized electronic means of delivery),
(c) nationally recognized commercial courier for next Business Day delivery or
(d) registered or certified mail, postage prepaid, return receipt requested, to
the parties at the addresses set forth below or at such other addresses as such
parties may designate by notice to the other parties.  No such notice specifying
a new address shall be deemed to have been given until it is actually received
by the party sought to be charged with the contents.
 
 
If to the Agent, to:

 
 
Dr. Srinivas Rao

 
1477 Paseo de las Flores

 
Encinitas, California 92024

 
 
With a copy (which shall not constitute notice) to:



 
Cooley LLP

 
ATTN: Karen E. Deschaine

 
4401 Eastgate Mall

 
San Diego, California 92212

 
Fax: (858) 550-6420

 
 
If to Buyer, to:

 
 
Retrophin, Inc.

 
777 Third Avenue, Suite 22

 
New York, New York 10017

 
Attention:  Chief Executive Officer

 
 
29

--------------------------------------------------------------------------------

 
 
 
With a copy (which shall not constitute notice) to:

 
 
Olshan Frome Wolosky LLP

 
Park Avenue Tower

 
65 East 55th Street

 
New York, NY 10022

 
Attention: Erik Syvertsen

 
All notices, requests, claims, demands or other communications personally
delivered will be deemed given on the date delivered.  Any notice, request,
claim, demand or other communication by electronic transmission will be deemed
delivered to the party to whom addressed on the earlier of actual delivery or
the first Business Day after such transmission was sent if such transmission was
electronically confirmed or no notice that it was undeliverable was
received.  Any notice, request, claim, demand or other communication delivered
by courier will be deemed given on the earlier of actual delivery or the first
Business Day after deposit with an overnight courier.  Any notice, request,
claim, demand or other communication delivered by mail will be deemed given on
the third Business Day after deposit in the United States mail.
 
ARTICLE 10
GENERAL
 
10.1. Usage of Terms.
 
In this Agreement, unless a clear intention to the contrary appears:
 
(a) the singular number includes the plural and vice versa;
 
(b) reference to any Person includes such Person’s successors and assigns, to
the extent such successors and assigns are not prohibited by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity or individually;
 
(c) reference to any gender includes each other gender;
 
(d) reference to any agreement, document or instrument means such agreement,
document or instrument as amended or modified and in effect from time to time in
accordance with the terms thereof;
 
(e) reference to any Law means such Law as amended, modified, codified, replaced
or reenacted, in whole or in part, and in effect from time to time, including
rules and regulations promulgated thereunder, and reference to any section or
other provision of any Law means that provision of such Law from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;
 
(f) reference to the knowledge of a party means (i) as to an individual, actual
knowledge of a particular fact or other matter without independent investigation
(and shall in no event encompass constructive, imputed or similar concepts of
knowledge) and (ii) as to parties other than individuals, the actual knowledge
of such party or such party’s executive officers and directors without
independent investigation (and shall in no event encompass constructive, imputed
or similar concepts of knowledge).
 
 
30

--------------------------------------------------------------------------------

 
 
(g) “hereunder,” “hereof,” “hereto” and words of similar import shall be deemed
references to this Agreement as a whole and not to any particular article,
section or other provision hereof;
 
(h) “including” means including without limiting the generality of any
description preceding such term;
 
(i) “or” is used in the inclusive sense of “and/or”;
 
(j) with respect to any determination of any period of time, “from” means “from
and including” and “to” means “to but excluding”;
 
(k) references to documents, instruments or agreements shall be deemed to refer
as well to all addenda, exhibits, schedules or amendments thereto; and
 
(l) unless otherwise specified herein, all accounting terms used herein shall be
interpreted and all accounting determinations hereunder shall be made in
accordance with generally accepted accounting principles for financial reporting
in the United States of America.
 
10.2. Legal Representation of the Parties.
 
This Agreement was negotiated by the parties with the benefit of legal
representation, and any rule of construction or interpretation otherwise
requiring this Agreement to be construed or interpreted against any party shall
not apply to any construction or interpretation hereof.
 
10.3. Incorporation of Schedules and Exhibits; Entire Agreement.
 
The exhibits and schedules attached hereto are an integral part of this
Agreement and are incorporated herein by this reference and the specific
references thereto contained herein.  This Agreement supersedes all prior
discussions and agreements (including the Letter) among the parties with respect
to the subject matter of this Agreement, and this Agreement, including the
exhibits and schedules hereto to be delivered in connection herewith, contains
the sole and entire agreement among the parties hereto with respect to the
subject matter hereof.
 
10.4. Waiver.
 
Any term or condition of this Agreement may be waived at any time by the party
which is entitled to the benefit thereof; such waiver shall be in writing and
shall be executed by each party hereto (in the case of non-natural Persons, by
the chairman, president or a vice president thereof).  A waiver on one occasion
shall not be deemed to be a waiver of the same or any other matter on a future
occasion.
 
10.5. Amendment.
 
This Agreement may be modified or amended only by a writing duly executed by or
on behalf of all the parties hereto.
 
 
31

--------------------------------------------------------------------------------

 
 
10.6. Counterparts.
 
This Agreement may be executed simultaneously in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. This Agreement may be executed by
facsimile signature or by other electronic means, such as portable document
format (.pdf) or tagged image file format (TIFF), which shall constitute a legal
and valid signature for purposes hereof and shall have the same force and effect
as original signatures.
 
10.7. Headings
 
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
 
10.8. Governing law.
 
Except as otherwise provided herein, this agreement and all rights and
obligations hereunder, including matters of construction, validity and
performance shall be governed by the laws of the state of Delaware without
giving effect to the principles of conflicts of laws thereof.
 
10.9. WAIVER OF JURY TRIAL.
 
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS OR EVENTS CONTEMPLATED HEREBY
OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR
WRITTEN) OR ACTIONS OF ANY PARTY HERETO.  THE PARTIES HERETO EACH AGREE THAT ANY
AND ALL SUCH CLAIMS AND CAUSES OF ACTION SHALL BE TRIED BY THE COURT WITHOUT A
JURY.
 
10.10. CONSENT TO JURISDICTION.
 
EACH OF THE PARTIES HEREBY IRREVOCABLY AGREE THAT ANY ACTION AGAINST IT ARISING
OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR THE TRANSACTION DOCUMENTS, OR
ANY JUDGMENT ENTERED BY ANY COURT IN RESPECT THEREOF, SHALL BE BROUGHT OR
ENFORCED IN THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK, NEW YORK AND EACH
PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOT OR HEREAFTER HAVE TO THE VENUE OF ANY PROCEEDING
BROUGHT IN NEW YORK, NEW YORK AND FURTHER IRREVOCABLY WAIVES ANY CLAIMS THAT ANY
SUCH PROCEEDING HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
10.11. Binding Effect.
 
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and assigns; provided, however, that this Agreement
or any right or part hereunder shall not be voluntarily assigned by any party
hereto without the prior written consent of the other parties hereto, except
that the Buyer may assign its rights and obligations hereunder to a wholly
owned, direct or indirect, subsidiary of the Buyer.
 
 
32

--------------------------------------------------------------------------------

 
 
10.12. Expenses.
 
Except as otherwise expressly provided in this Agreement, each party to this
Agreement will bear its respective expenses incurred in connection with the
preparation, execution, and performance of this Agreement and the other
Transaction Documents, including all legal, accounting, investment
banking/brokerage and other professional expenses incurred at any time by the
Company and the Sellers in connection with therewith (“Transaction Expenses”).
 
10.13. Further Assurances.
 
The Sellers, on the one hand, and the Buyer, on the other hand, at any time
after the Closing Date, will promptly execute, acknowledge and deliver any
further deeds, assignments, conveyances and other assurances, documents and
instruments of transfer, reasonably requested by the other parties and necessary
to comply with the representations, warranties and covenants contained herein
and will take any action consistent with the terms of this Agreement that may
reasonably be requested by the other parties to accomplish the purposes of and
the transactions contemplated by this Agreement and the documents executed in
connection therewith.
 
10.14. No Third Party Beneficiary.
 
Any agreement to perform any obligation or pay any amount and any assumption of
any obligation herein contained, express or implied, shall be only for the
benefit of the parties hereto and their respective successors and permitted
assigns as expressly permitted in this Agreement, and such agreements and
assumptions shall not inure to the benefit of any obligee, whomever, it being
the intention of the undersigned that no one shall be or be deemed to be a third
party beneficiary of this Agreement other than parties that may have a right to
indemnification under this Agreement.
 
10.15. Assignment.
 
No party hereto may assign any of its rights or delegate any of its obligations
under this Agreement to any other Person without the prior written consent of
the other parties hereto; provided, however, that any Seller may assign to any
Person its right to receive all or any portion of the amount payable to Seller
under Section 1(a) by providing written notice of such assignment to Buyer, with
a copy to the Agent.
 
10.16. Character of Payments.
 
Notwithstanding anything in this Agreement to the contrary, amounts received or
credited by the Buyer pursuant to Article 8 shall represent and be characterized
as adjustments to the Purchase Price.  No such amounts shall be characterized as
income to Parent, the Buyer, the Company or any of their affiliates.
 
 
33

--------------------------------------------------------------------------------

 
 
10.17. Limitation of Liability.
 
The parties hereto expressly acknowledge and agree that no party hereto shall
have any liability under any provision of this Agreement for any punitive,
incidental, consequential, special or indirect damages, including business
interruption, diminution in value, loss of future revenue, profits or income, or
loss of business reputation or opportunity relating to the breach or alleged
breach of this Agreement.
 
10.18. Trustee Capacity of Wilmington Trust.
 
Notwithstanding anything contained herein to the contrary, it is expressly
understood and agreed by the parties hereto that (i) this Agreement is executed
and delivered by Wilmington Trust Company, not individually or personally but
solely in its trustee capacity, in the exercise of the powers and authority
conferred and vested in it under (x) in the case of RPI Finance Trust, a
Delaware statutory trust (“RPIFT”), the Amended and Restated Trust Agreement
dated as of August 9, 2011, among State Street Custodial Services (Ireland)
Limited, as Trustee of Royalty Pharma Investments, an Irish Unit Trust, and
Wilmington Trust Company, as owner trustee of RPIFT and (y) in the case of RP
SELECT FINANCE TRUST, a Delaware statutory trust (“RPSFT”), the Amended and
Restated Trust Agreement dated as of August 9, 2011, among State Street
Custodial Services (Ireland) Limited, as Trustee of Royalty Pharma Select, an
Irish Unit Trust, and Wilmington Trust Company, as owner trustee of RPSFT, (ii)
each of the representations, undertakings and agreements herein made on the part
of RPIFT and/or RPSFT is made and intended not as a personal representation,
undertaking and agreement by Wilmington Trust Company but is made and intended
for the purpose of binding only RPIFT and/or RPSFT, as the case may be and (iii)
under no circumstances shall Wilmington Trust Company be personally liable for
the payment of any indebtedness or expenses of RPIFT or RPSFT or be liable for
the breach or failure of any obligation, representation, warranty or covenant
made or undertaken by RPIFT or RPSFT under this Agreement or any related
documents.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
34

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

 
BUYER:
 
RETROPHIN, INC.
 
 
By: /s/ Martin Shkreli
       Name: Martin Shkreli
       Title: Chief Executive Officer
 
 
COMPANY:
 
KYALIN BIOSCIENCES INC.
 
By: /s/ Srinivas G. Rao
       Name: Srinivas G. Rao
       Title: President
 
 
SELLERS:
 
/s/ Srinivas G. Rao
Dr. Srinivas Rao
 
Capital Stock Ownership: 74 Kyalin Shares
 
RPI Finance Trust
By:  Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee




By: /s/ Yvette C. Howell
       Name: Yvette C. Howell
       Title: Assistant Vice President


Capital Stock Ownership: 16 Kyalin Shares
 

 
[Signature Page to Stock Purchase Agreement]
 
 
 

--------------------------------------------------------------------------------

 
 

 
RP Select Finance Trust
By:  Wilmington Trust Company, not in its individual capacity but solely in its
capacity as owner trustee

 
By: /s/ Yvette C. Howell
       Name: Yvette C. Howell
       Title: Assistant Vice President
 
 
Capital Stock Ownership: 4 Kyalin Shares
 
/s/ Sabrina Johnson
Sabrina Johnson
 
 
Capital Stock Ownership: 4 Kyalin Shares
 
/s/ Jeff Anderson
Jeff Anderson
 
Capital Stock Ownership: 1 Kyalin Share
 
 
Cooley LLP
 
 
By: /s/ Frederick T. Muto
       Name: Frederick T. Muto
       Title: Partner
 
Capital Stock Ownership: 1 Kyalin Share

 
[Signature Page to Stock Purchase Agreement]


 